DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claims 1 and 12:  the claim is rendered indefinite.  Specifically, as written, two controllers are recited, but it is unclear as to whether these are two separate controllers or are intended to the same controller.  If they are intended to be the same, then the second recitation of “a controller” in the “selecting” limitation lacks sufficient antecedent basis.   However, if they are intended to be two separate controllers, Examiner suggests language to identify them as such, for example “a first controller,” and a “second controller” provided that sufficient support exists in the specification.  
	Examiner interprets that there is a single controller for applying prior art.
      

    Reclaims 14-17, 19 and 21:  the claims are rendered indefinite because each recites “the controller” but independent claim 13 from which they depend recites “one or more controllers.”  It is not clear as to which controller each of the dependent claims is referring.  Further, “the controller” lacks sufficient antecedent basis in the claims. 
   Further, re claims 6, 11 and 18:  are indefinite because “the exchange” recited in each claim lacks sufficient antecedent basis in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.          
         Claims 1-21 are directed to a method (1-12) and a system comprising memory and one or more controllers (claims 13-21), which are statutory categories of invention. (Step 1: Yes)
        Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to method claim 12 and system claim 13.  
      Claim 1 recites the limitations 
  associating, by a controller, a fraction of a currency unit with at least one of: a history, an attribute, and a constraint; and 
controller, a usage of the fraction, in a monetary transaction, based on the at least one of: the history, the attribute and the constraint.

   Step 2A, Prong 1
   Under a broadest reasonable interpretation the claim limitations, excluding italicized elements, cover performance of the limitations as certain methods of organizing human activity as they recite commercial activity.  The limitations recite an abstract idea of managing currency used for monetary transaction. The recited controller does not necessarily preclude the claim from reciting an abstract idea.  Claims 12 and 13 are also abstract for similar reasons.  (Step 2A Prong 1: Yes, the claims recite an abstract idea.)

Step 2A, Prong 2
   The judicial exception is not integrated into a practical application.  The claim recites additional element – controller.   The additional element is recited at a high level of generality (e.g., see specification, paragraphs 18, 19) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.   the controller is merely being used as a tool to perform the abstract idea (MPEP 2106.05(f)).   Accordingly, the additional element, when considered separately and as an ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.      Therefore, claims 1, 12 and 13 are directed to an abstract idea without a practical 
   Accordingly, these elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.  (Step 2A Prong 2: No) 

Step 2B
     The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea) because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Thus claims 1, 12 and 13 are not patent eligible (Step 2B: No. The claims do not provide significantly more).

Dependent claims 2-11 and 14-21 are also rejected under 35 USC 101. 
   Dependent claims 2-11 (depending from claim 1) and claims 14-21 (depending from claim 13) further define the abstract idea by further describing management of currency (of the abstract idea) – as the claims 2-11 and 14-21 further describe selecting a 
   Beyond the abstract idea, dependent claims 6 and 18 recite additional elements – first and second computing devices.   The additional element is recited at a high level of generality (e.g., see specification, paragraphs 18, 28, 30, 31) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. (MPEP 2106.05(f))   The claims also recite a direct network connection, as a means to transmit data (specification para 31, 33 fig. 2).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea or amount to significantly more than the abstract idea.    
        In sum, dependent claims 2-11 and 14-21 do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
      Accordingly, for the reasons presented above, claims 1-21 are not patent eligible under 35 U.S.C 101.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 12-14 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samid (U.S. 2017/0046290).
   Re claim 1: Samid shows a computer-implemented method of defining and using a data structure describing a virtual currency, the method comprising: 
    associating, by a controller, a fraction of a currency unit with at least one of: a history, an attribute, and a constraint
(paras 3, 19, 309, showing bit currency on the internet with network computing nodes; paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin  being split into two $50 coins which are fractions of the hundred dollar coin (para 27).  Paragraphs 50 and 51 show associating the currency with attributes and para 59 shows information about the value of a coin);  and   
   selecting, by a controller, a usage of the fraction, in a monetary transaction, based on the at least one of: the history, the attribute and the constraint

   Re claim 2: Samid further shows selecting the fraction, for a transaction, based on the transaction and based on at least one of: the history, the attribute and the constraint
(para 21, selecting a currency based on attribute (its value) and the cost of an item in a transaction).   
   Re claim 3: Samid further shows selecting whether or not to accept the fraction in a transaction based on a constraint associated with a receiving account and based on at least one of: the history, the attribute and the constraint
(see, e.g., para 21, discussing a payee receiving a digital coin and checking its history or attribute  (who issued it, could be interpreted as both ) to see if it is redeemable (interpreted as account constraint)).  
   Re claim 4:  Samid further shows  
       associating the fraction with a secret function (para 106, showing bits with secret identity); and 
      calculating a value of the fraction based on the secret function and based the at least one of: the history, the attribute and the constraint (para 106, showing higher value (attribute) of coin, the more bits there are, and based on the number of bits, a value of the bits, as the fraction of the coin, can be determined).


   Re claim 8: Samid further shows wherein the history includes at least one of: a list of past owners of the fraction, a list of past sellers and buyers, a location, a date, a time of day, an amount, a coupon, a product purchased and a service purchased (para 51, showing as involves an issuer of a coin, a date of issuance). 
   Re claim 9:  Samid further shows wherein the history is associated with at least two fragments of the currency 
(para 21, discussing a payee receiving a digital coin and checking its history or attribute  (who issued it, could be interpreted as both ); in conjunction with paras  paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin  being split into two $50 coins which are fractions of the hundred dollar coin (para 27).   As bits of a currency or groups of bits of a currency are interpreted as fragments, any history e.g. who issued it are necessarily associated with fragments of the currency).
   Re claim 10: Samid further shows: 
      associating a set of fractions of the currency with a respective set of at least one of: a history, an attribute, and a constraint

    selecting which of the fractions to use, in a transaction, based on relating at least one of: the a history, attribute and a constraint of the fractions to a constraint
(paras 20, 27, showing bits determined as needed for a transaction, where an attribute is a value of a bit or bits and a constraint is a price of a transaction). 

   Re claim 12:  Samid shows a computer-implemented method of defining and using a data structure describing a virtual currency, the method comprising: 
   associating, by a controller, a fraction of a currency with at least one of: a history, an attribute, and a constraint
(paras 3, 19, 309, showing bit currency on the internet with network computing nodes; paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin  being split into two $50 coins which are fractions of the hundred dollar coin (para 27).  Paragraphs 50 and 51 show associating 
   selecting, by a controller, whether or not to accept the fraction in a transaction based on a constraint associated with a receiving account and based on at least one of: the history, the attribute and the constraint
(see, e.g., para 21, discussing a payee receiving a digital coin and checking its history or attribute  (who issued it, could be interpreted as both ) to see if it is redeemable (interpreted as account constraint)).  

  The limitations of claims 13-14, 19, 20 and 21 closely parallel the limitations of claims 1-4, 7, 8 and 10, and are therefore rejected under a similar rationale  
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samid in view of Regev (U.S. 2020/0082360).
   Re claim 5:  Samid shows the method of claim 4, but does not expressly show selecting to exchange a first fraction in a first account with a second fraction in a second account such that first and second values in the respective first and second accounts are increased. 
   Regev shows selecting to exchange a first fraction in a first account with a second fraction in a second account such that first and second values in the respective first and second accounts are increased 
(paras 18, showing transfer of fractions of currency, (paras 27 – For example, a request to exchange crypto-token 101 may indicate an amount of crypto-token 101 to be 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the managing of fractions of currency of Samid by the process of exchanging fractions shown in Regev.  One of ordinary skill in the art would have been motivated to make this modification as users may determine it is more beneficial to them to hold fractions in one type of currency over another.      
   Re claim 6:  Samid shows the method of claim 4, but does not show wherein the exchange is performed by first and second computing devices over a direct network connection. 
   Regev shows wherein the exchange is performed by first and second computing devices over a direct network connection (paras 27, 28, 39, fig 1).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the managing of fractions of currency of Samid by the Regev showing communicating to exchange fractions. One of ordinary skill in the art would have been motivated to make this modification in order to access user wallets separately holding the currency.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Samid in view of Proctor et al. (U.S. 2016/0042342).
   Re claim 11: Samid shows the method of claim 4, but does not show automatically performing the exchange based on locations of owners of the first and second accounts.
Proctor shows automatically performing an exchange of assets based on location of transacting devices (para 107, where devices, having been determined to be near each other, are able to engage in an automatic exchange). 
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the managing of fractions of currency of Samid by the process of exchanging assets between nearby users in Proctor.  One of ordinary skill in the art would have been motivated to make this modification as a means of providing information, without any extensive research first required by the user, about possibilities of engaging in potentially beneficial asset exchanges.       

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696